Citation Nr: 1111124	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-23 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Veteran contends that she currently suffers from bilateral hearing loss due to military noise exposure and multiple ear infections that she incurred during her active military service.

The Board notes that the Veteran's service treatment records reveal that a July 1969 physical examination, conducted while she was still in active service, indicated that she had incurred some hearing loss.  The results of subsequent hearing tests, however, are inconsistent as to whether the Veteran continued to experience hearing loss in accordance with 38 C.F.R. § 3.385, following her active service.  

Additionally, the Board observes that the last hearing test on record was conducted in December 1974.  The Veteran has not had her hearing tested during the pendency of her claim, and there is no competent medical evidence that establishes that she currently suffers from hearing loss for VA benefits purposes.  Absent proof of a current disability, there can be no valid claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

While the Veteran reported for a VA audiological examination in April 2010, the examiner was unable to test her hearing at that time due to bilateral cerumen impaction.  The Veteran was instructed to reschedule her examination; however she subsequently cancelled the rescheduled appointment.  In this regard, the Board observes that the Veteran may not fully understand what evidence is necessary to establish her claim.  The March 2011 brief submitted by the Veteran's representative indicates that the Veteran "believes that her records are sufficient to verify hearing loss that is the result of [her] service."  Accordingly, the Board finds that a remand is necessary in order to give the Veteran one additional opportunity to report for an appropriate VA examination, in order to determine the existence, nature, and etiology of any currently present hearing loss.  

While the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law, the Veteran is reminded that VA's duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is hereby advised that failure to report to her scheduled examination, without good cause, may result in denial of her claim.  More specifically, if the Board is left to decide the claim without the benefit of examination results, because the current record does not contain sufficient evidence of current hearing loss for VA benefits purposes, the claim may be subject to denial solely on the basis of a lack of evidence of current disability.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter requesting that she provide evidence regarding her in-service noise exposure, and any recent private audiograms establishing her current hearing acuity.  Then allow the Veteran the opportunity to furnish this type of evidence or to advise VA of potential sources of such evidence.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present bilateral hearing loss.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should comment specifically on the Veteran's claimed in-service noise exposure.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The entire claims file should be made available and reviewed by the examiner and all indicated tests and studies should be performed.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examination report must be typed. 

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, the claim should be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case should be provided to the Veteran and her representative, and after they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


